FULMER, Acting Chief Judge.
Wesley Tatum appeals from two cases, one involving a violation of community control for several felonies and the other involving new drug charges that he received while on community control. We affirm in all respects except for the written sentence in one case, which we reverse and remand for correction.
The written sentence in case number CRC99-03246CFANO (sale and possession of cocaine) reflects a sentence of ten years’ imprisonment for each count, suspended after two-and-a-half years, with the defendant placed on probation for the remaining seven-and-a-half years. We remand for the trial court to conform the written sentence to the oral pronouncement of concurrent terms of two-and-a-half years’ imprisonment only for both counts, to be served concurrently with the sentence imposed in case number CRC98-20798CFANO. Additionally, the probation order entered for case number CFC99-03246CFAN0 must be stricken.
Affirmed in part, reversed in part, and remanded with directions.
GREEN and CASANUEVA, JJ., Concur.